DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 27 October 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are cancelled.
Claims 11-25 are new.
Claims 11-25 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claims 3, 9-10, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 101 rejection of claims 1-10, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 102 rejection of claims 1-3, 8-10, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 103 rejection of claims 1-10, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-10 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
This application 16/288,191 filed on 28 February 2019 claims priority from Japan application JP2018-039732 filed on 6 March 2018.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 28 February 2019 and 2 March 2020 have been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16:
Claim 16 recites the limitation "the set information" in line 5. There is insufficient antecedent basis for this limitation in the claim. Note that it is unclear whether this is referring to set information in claim 11 line 3, or set information in claim 16 line 2, since ‘set information’ is introduced in multiple places.  For the purpose of examination, this will be interpreted as referring to the set information of claim 16 line 2 (set information indicating that the specified location is set to a first location).
Claim 17:
Claim 17 recites the limitation "the set information" in line 5. There is insufficient antecedent basis for this limitation in the claim. Note that it is unclear whether this is referring to set information in claim 17 line 3, or set information in claim 17 line 2, since ‘set information’ is introduced in multiple places.  For the purpose of examination, this will be interpreted as referring to the set information of claim 17 line 3 (set information indicating that the specified location is set to a first location).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 14-15, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0339928 A1 to Ramanujam in view of US patent application .
Claim 11:
Ramanujam, as shown, teaches the following:
A vehicle control system comprising a processor (Ramanujam Fig 2B, ¶[0022], ¶[0027] details processors of the autonomous vehicle controlling steering / acceleration / braking / throttle), the processor being configured to:
With respect to the following:
acquire set information including a first target time that is a target time for an automated-driving vehicle to arrive at a specified location after finishing traveling as a shared car or a taxi, the set information being set by a first user;
Ramanujam, as shown in Fig 4, ¶[0038], ¶[0073-74], ¶[0087] details acquiring a ride request (set information) from a user regarding a target time for an automated driving vehicle to arrive at a specified location, and details that the ride request can be for a later defined time (first target time), and the system schedules the ride request when it does not conflict with any previously scheduled taxi service for the autonomous vehicle; highly suggesting but not explicitly stating acquiring set information including a first target time for the automated driving vehicle to arrive at a specified location after finishing traveling as a shared car or taxi set by a first user.  To the extent that Ramanujam may not explicitly state this, Jeon teaches this remaining limitation dropping off a first user at an event location destination (i.e. finishing traveling as a shared car or taxi) and coordinating a discounted post-event pickup at the event destination for a future pickup time with the user and tracking instances when chooses to delay their pickup based on the post-event recommendation, i.e. user sets information (Jeon ¶[0020-21], ¶[0063]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to acquire set information including a first target time that is a target time for an automated-driving vehicle to arrive at a specified location after finishing traveling as a shared car or a taxi, the set information being set by a first user as taught by Jeon with the teachings of Ramanujam, with the motivation “to provide prompt and reliable service to riders” (Jeon ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring set information including a first KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Ramanujam (in view of Jeon, applying that the autonomous vehicle arrived at the event destination of the first user, as per Jeon above) also teaches the following:
control, after the automated-driving vehicle has arrived at a destination of the first user, the automated vehicle to travel autonomously to accommodate a second user for using the automated-driving vehicle as the shared car or the taxi (Ramanujam ¶[0040], ¶[0080], ¶[0089] details an automated vehicle immediately performing another taxi service after dropping off a customer to another pickup location and/or driving back to a base location, i.e. accommodating a second user); and
With respect to the following:
control, when the processor has acquired a changing request to change the first target time to a second target time while the automated-driving vehicle is traveling as the shared car or the taxi, the automated-driving vehicle to travel and arrive at the specified location by the second target time.
Ramanujam (in view of Jeon), as shown in ¶[0040], ¶[0077] details controlling the vehicle to travel to instructed locations and time, scheduling the vehicle to arrive at a later location and time (i.e. the specified location and first target time, per Jeon above); and ¶[0036], ¶[0083-0084] details acquiring a change request while the automated vehicle is traveling as a shared car / taxi and accepting the change request when there is no conflict with previously scheduled tasks, and dynamically modifying the autonomous vehicle’s schedule based on the incoming requests, but does not explicitly state the change request includes changing the scheduled first target time to a second target time.  However, Willard teaches this remaining limitation, acquiring a change request to change a future reservation scheduled target time for an automated-driving vehicle (i.e. first user’s specified location and first target time, per 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring a changing request to change the first target time to a second target time as taught by Willard with the teachings of Ramanujam in view of Jeon, with the motivation of “managing a perishable asset” such as the vehicle in chauffeured transportation (Willard ¶[0002-3]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring a changing request to change the first target time to a second target time as taught by Willard in the system of Ramanujam in view of Jeon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14:
	Ramanujam in view of Jeon in view of Willard, as shown above, teach the limitations of claim 11. Ramanujam (in view of Jeon in view of Willard, applying that the change request includes a second target time as per Willard as shown above) also teaches the following:
wherein, the processor searches for a substitute vehicle from a plurality of preregistered vehicles when the automated-driving vehicle is not capable of arriving at the specified location by the second target time (Ramanujam ¶[0084] details the server identifying another autonomous vehicle to perform the previously scheduled (now modified with a second target time, per Willard) task so that there will be no conflict with the current autonomous vehicle and the change request).
Claim 15:
	Ramanujam, as shown, teaches the following:
A vehicle control system comprising
a processor (Ramanujam Fig 2B, ¶[0022], ¶[0027] details processors of the autonomous vehicle controlling steering / acceleration / braking / throttle), the processor being configured to:
With respect to the following:
acquire set information including a first target time that is a target time for an automated-driving vehicle to arrive at a specified location after finishing traveling to a first facility and a second facility, the first facility being a destination of a user, and the set information being set by the user;
Ramanujam, as shown in Fig 4, ¶[0024], ¶[0038], ¶[0073-74], ¶[0080], ¶[0087] details acquiring a ride request (set information) from a user regarding a first target time for an automated driving vehicle to arrive at a specified location (first facility), and details that the ride request can be for a later defined time (first target time) and location; and the system schedules the ride request when it does not conflict with any previously scheduled taxi service for the autonomous vehicle, which may include driving to a base location / parking garage / refueling station / recharging station / another taxi service in accordance with the schedule (second facility) immediately after taxi service to a first location destination, i.e. acquiring set information including a first target time for the automated vehicle to arrive at a specified location after finishing traveling to a second facility, the set information being set by the user; but does not explicitly state acquiring set information including a first target time for the automated vehicle to arrive at a specified location after finishing traveling to a first facility, the first facility being a destination of a user. However, Jeon teaches this remaining limitation, dropping off a first user at an event location (i.e. finishing traveling to a first facility as the destination of a user) and coordinating a discounted post-event pickup at the same event  location for a future pickup time with the user and tracking instances when the user chooses to delay their pickup based on the post-event recommendation (i.e. user sets information) (Jeon ¶[0020-21], ¶[0063]); and Jeon also teaches that the automated vehicle may also be waiting (i.e. second facility, per Ramanujam above) before their next assignment (Jeon ¶[0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to acquire set information including a first target time that is a target time for an automated-driving vehicle to arrive at a specified location after finishing traveling to a first facility, the first facility being a destination of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Ramanujam (in view of Jeon, applying that the autonomous vehicle arrived at the event destination of the first user) also teaches the following:
control, after the automated-driving vehicle has arrived at the first facility, the automated-driving vehicle to travel toward the second facility (Ramanujam ¶[0024], ¶[0080], ¶[0089] details the autonomous vehicle completing a taxi service for a customer, and then immediately performing another taxi service to another pickup location and/or driving back to a base location / refueling station / recharging station); and
With respect to the following:
control, when the processor has acquired a changing request to change the first target time to a second target time while the automated-driving vehicle is traveling toward the second facility, the automated driving vehicle to travel and arrive at the specified location by the second target time.
Ramanujam (in view of Jeon), as shown in ¶[0040], ¶[0077] details controlling the vehicle to travel to instructed locations and time, scheduling the vehicle to arrive at a later location and time (i.e. the specified location and first target time, per Jeon above); and ¶[0036], ¶[0083-0084] details acquiring a change request while the automated vehicle is traveling towards a destination (which may be to a second facility destination in an immediate service after completing its first service, per ¶[0080]) and accepting the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring a changing request to change the first target time to a second target time as taught by Willard with the teachings of Ramanujam in view of Jeon, with the motivation of “managing a perishable asset” such as the vehicle in chauffeured transportation (Willard ¶[0002-3]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring a changing request to change the first target time to a second target time as taught by Willard in the system of Ramanujam in view of Jeon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 22:
Claim 22 recites substantially similar limitations as claim 11 and therefore claim 22 is rejected under the same rationale and reasoning presented above for claim 11.
Claim 23:
Claim 23 recites substantially similar limitations as claim 11 and therefore claim 23 is rejected under the same rationale and reasoning presented above for claim 11.
Claim 24:
Claim 24 recites substantially similar limitations as claim 15 and therefore claim 24 is rejected under the same rationale and reasoning presented above for claim 15.
Claim 25:
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0339928 A1 to Ramanujam in view of US patent application publication 2018/0189669 A1 to Jeon in view of US patent application publication 2015/0242944 A1 to Willard et al., as applied to claim 11 above, and further in view of Japanese patent application publication JP2017-191371 to Suzuki et al.
Claim 12:
	Ramanujam in view of Jeon in view of Willard, as shown above, teach the limitations of claim 11. With respect to the following:
wherein, the processor controls, when the processor has acquired the changing request to change the first target time to the second target time while the automated-driving vehicle is traveling as the shared car or the taxi, the automated-driving vehicle to travel, cause the second user to get off the automated-driving vehicle, and arrive at the specified location by the second target time.
Ramanujam, as shown in ¶[0083-0085] details acquiring the change request while the automated driving vehicle is traveling as the shared car / taxi with the second user; and Willard, as shown in Fig 12, ¶[0290], ¶[0295], ¶[0305], ¶[0323-325], ¶[0340], ¶[0687] details the change request updates the first target time to a second target time for the autonomous vehicle to arrive at the destination at the second target time; but Ramanujam/Willard does not explicitly state that the changing request causes the second user to get off the automated-driving vehicle.  However, Suzuki teaches this remaining limitation, receiving an urgent schedule adjustment change request by a requestor that is of a higher priority than the current passenger on board the automated driving vehicle (i.e. second user) while the current passenger’s scheduled ride is being executed, which prompts a forced prioritization of the requestor which may require the passenger on board the automated driving vehicle to get off the vehicle at the location of the expected ride (Suzuki ¶[0126-128], ¶[0137-140], ¶[0152], ¶[0154]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0339928 A1 to Ramanujam in view of US patent application publication 2018/0189669 A1 to Jeon in view of US patent application publication 2015/0242944 A1 to Willard et al., as applied to claim 11 above, and further in view of US patent application publication 2017/0316533 A1 to Goldman-Shenhar et al.
Claim 13:
Ramanujam in view of Jeon in view of Willard, as shown above, teach the limitations of claim 11. With respect to the following:
wherein, the processor controls, when the processor has acquired the changing request to change the first target time to the second target time while the automated-driving vehicle is traveling as the shared car or the taxi, the automated-driving vehicle to travel toward a meeting point where the automated-driving vehicle meets with a transfer vehicle available for the second user to board.

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to control the automated-driving vehicle to travel toward a meeting point where the automated-driving vehicle meets with a transfer vehicle available for the second user to board as taught by Goldman-Shenhar with the teachings of Ramanujam in view of Jeon in view of Willard, with the motivation of “enhanced passenger security, safety, and privacy” and “no other passengers are allowed to enter the driverless vehicle after the requesting user has been verified and enters the vehicle” (Goldman-Shenhar ¶[0034], ¶[0043]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the automated-driving vehicle to travel toward a meeting point where the automated-driving vehicle meets with a transfer vehicle available for the second user to board as taught by Goldman-Shenhar in the system of Ramanujam in view of Jeon in view of Willard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0339928 A1 to Ramanujam in view of US patent application publication 2018/0189669 ., as applied to claims 11 and 15 above, and further in view of US patent application publication 2019/0137290 A1 to Levy et al. (with support in US provisional patent application 62/524,392 filed on 23 June 2017).
Claim 16:
	Ramanujam in view of Jeon in view of Willard, as shown above, teach the limitations of claim 11. Ramanujam also teaches the following:
wherein the processor acquires set information indicating that the specified location is set to a first location (Ramanujam Fig 4, ¶[0038-40] details the autonomous vehicle acquiring the taxi service details and instructions to perform the service according to the scheduled pickup location and pickup time),
With respect to the following:
and controls, when the processor has acquired a changing request to change the first location to a second location while the automated-driving vehicle is traveling based on the set information, the automated-driving vehicle to travel and arrive at the second location by the first target time.
Ramanujam (in view of Jeon in view of Willard), as shown in ¶[0040], ¶[0077] details controlling the vehicle to travel to instructed locations and time; and ¶[0036], ¶[0083-0084] details acquiring a change request while the automated vehicle is traveling as a shared car / taxi and accepting the change request when there is no conflict with previously scheduled tasks, and dynamically modifying the autonomous vehicle’s schedule based on the incoming requests, but does not explicitly state the change request includes changing the first location to a second location to arrive by the first target time.  However, Levy teaches this limitation, with the autonomous vehicle acquiring a change request to change the pickup / drop-off location (specified location, first location) from where the vehicle was currently driving to pick up the person (which was the location where the person was originally dropped off) to a different location associated with the same building when the vehicle is nearing completion of its current travel regarding the expiration of time away from that building location (i.e. same first target time) (Levy ¶[0048-51]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:
Claim 17 recites substantially similar limitations as claim 16 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 16.
Claim 18:
Ramanujam in view of Jeon in view of Willard, as shown above, teach the limitations of claim 11. With respect to the following:
wherein the processor causes the automated-driving vehicle to terminate a current travel, and controls the automated-driving vehicle to travel toward the specified location when a turning back request to the automated-driving vehicle is acquired.
Jeon (of Ramanujam in view of Jeon in view of Willard), as shown in ¶[0020-21], ¶[0063] details the coordinating a discounted post-event pickup at the same event location (i.e. specified location) the user was dropped off at for a future pickup time with the automated driving vehicle, but does not state causing the automated driving vehicle to terminate a current travel and controlling the automated driving 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the processor causes the automated-driving vehicle to terminate a current travel, and controls the automated-driving vehicle to travel toward the specified location when a turning back request to the automated-driving vehicle is acquired as taught by Levy with the teachings of Ramanujam in view of Jeon in view of Willard, with the motivation of “a useful method for executing autonomous rideshare requests” and “to automatically return back to the dropoff location to collect the operator” (Levy ¶[0002], ¶[0009]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include causing the automated-driving vehicle to terminate a current travel, and controls the automated-driving vehicle to travel toward the specified location when a turning back request to the automated-driving vehicle is acquired as taught by Levy in the system of Ramanujam in view of Jeon in view of Willard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
Claim 19 recites substantially similar limitations as claim 18 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 18.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0339928 A1 to Ramanujam in view of US patent application publication 2018/0189669 ., as applied to claims 11 and 15 above, and further in view of US patent application publication 2014/0136414 A1 to Abhyanker.
Claim 20:
Ramanujam in view of Jeon in view of Willard, as shown above, teach the limitations of claim 11. With respect to the following:
wherein, when the changing request is acquired, the processor causes an output device to notify an owner of the automated-driving vehicle of information relating to a change in travel.
Ramanujam, as shown in ¶[0083-0085] details acquiring a change request, but does not explicitly state when acquiring the change request the processor causes an output device to notify an owner of the automated-driving vehicle of information relating to a change in travel.  However, Abhyanker teaches this limitation receiving user changes regarding rerouting of the autonomous vehicle including changing destination or return location, or pick-up and/or drop-off times, and the owner is notified when the user makes requests regarding use the autonomous vehicle (i.e. information relating to a change in travel), and the owner is also notified of current the autonomous vehicle activity through the user interface regarding the vehicle time to arrival at the destination, current location, and destination, i.e. information relating to a change in travel (Abhyanker Fig 53, ¶[0005], ¶[0498-500], ¶[0502]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include when the changing request is acquired, the processor causes an output device to notify an owner of the automated-driving vehicle of information relating to a change in travel as taught by Abhyanker with the teachings of Ramanujam in view of Jeon in view of Willard, with the motivation of “autonomous neighborhood commerce” and solve the problem that “individuals may not have access to a vehicle and/or may live in an area where public transportation and/or other means of travel are unreliable, expensive and/or unsafe” (Abhyanker ¶[0003], ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include when the changing request is acquired, the processor causes an output device to notify an owner of the automated-driving vehicle of information relating to a change in travel as taught by Abhyanker in the system of Ramanujam in view of Jeon in view KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 21:
Claim 21 recites substantially similar limitations as claim 20 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628